 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
     Shannon Slocum,                )   SACV 19-00620JVS(KESx)
10                                  )
                                    )   ORDER OF DISMISSAL UPON
11             Plaintiff,           )
                                    )   SETTLEMENT OF CASE
12        v.                        )
                                    )
13                                  )
     JPMorgan Chase Bank, et al,    )
14                                  )
               Defendant(s).        )
15                                  )
     ______________________________ )
16
17
           The Court having been advised by the counsel for the parties that the above-
18
     entitled action has been settled,
19
            IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
     without prejudice to the right, upon good cause being shown within 60 days, to reopen
21
     the action if settlement is not consummated.
22
23
     DATED: 12/23/19
24
                                                    ___________________________
25
                                                       James V. Selna
26                                                  United States District Judge
27
28
